DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Milo Eadan (Reg. No. 64,764) on 04/21/2021. The application has been amended as follows: 
In the claims: 
Please amend claims 1-2, 5, 11 and 12 as follows:

(Currently Amended) A method for secure collaborations on encrypted data in a hybrid environment of a homomorphic encryption (HE) enabled device and trusted hardware, the method comprising:
dividing, at one or more computational servers, a set of computations into a subset of linear computations and a subset of non-linear computations;
executing, at the homomorphic encryption (HE) enabled device, the linear computations on the encrypted data using homomorphic encryption (HE) to generate an encrypted result of the linear computations;
, at the trusted hardware, the non-linear computations on an unencrypted form of the encrypted data ; 
encrypting, at the trusted hardware, a result of the non-linear computations to generate an encrypted result of the non-linear computations; and 
at a recipient device, decrypting encrypted results of the linear and non-linear computations to generate unencrypted results and merging the unencrypted results to produce an output, or merging at the homomorphic encryption (HE) enabled device or the recipient device the encrypted results of the linear and non-linear computations and decrypting the merged encrypted results at the recipient device to produce the output, wherein the output is a result of executing the set of linear and non-linear computations on the unencrypted form of the encrypted data.

(Currently Amended) The method of claim 1, comprising:
at a client, transmitting to the one or more computational servers 
at the one or more computational servers 
at the homomorphic encryption (HE) enabled device, the result of executing the linear computations the recipient device;
encrypted data for said executing the non-linear computations on the unencrypted form of the encrypted data and encrypting the result; and transmitting the encrypted result of executing the non-linear computations, directly or indirectly, to [[a]] the recipient device


(Currently Amended) The method of claim 1, comprising transmitting the separate results of the linear and non-linear computations in the encrypted domain to [[a]] the recipient device to be decrypted and then merged in the unencrypted domain.

(Currently Amended) A system for secure collaborations on encrypted data in a hybrid environment of a homomorphic encryption (HE) enabled device and trusted hardware, the system comprising:
one or more computational servers comprising one or more processors configured to[[:]] divide a set of computations into a subset of linear computations and a subset of non-linear computations, 
the homomorphic encryption (HE) enabled device configured to execute  to generate an encrypted result of the linear computations, 
the trusted hardware configured to execute an unencrypted form of the encrypted data in an unencrypted domain and encrypt a result of the non-linear computations to generate an encrypted result of the non-linear computations, and
a recipient device configured to decrypt encrypted results of the linear and non-linear computations to generate unencrypted results and merge the unencrypted results to produce an output, or the homomorphic encryption (HE) enabled device or the recipient device configured to merge the encrypted results of the linear and non-linear computations and the recipient device configured to decrypt the merged encrypted results to produce the output, wherein the output is a result of executing the set of linear and non-linear computations on the unencrypted form of the encrypted data

(Currently Amended) The system of claim 11, wherein the one or more computation servers are configured to:
transmit the subset of linear computations with the encrypted data to the homomorphic encryption (HE) enabled device for executing the linear computations on the encrypted data, and
transmit the subset of non-linear computations with the encrypted data and an encrypted secret key to the trusted hardware configured to decrypt the secret key and to, in turn, decrypt the encrypted data, to execute the non-linear computations on an unencrypted form of the encrypted data.


--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------


Allowable Subject Matter
Claims 1-20 are allowed.  The following is a statement of reasons for the allowance:
Prior art Rane et al. (Pub. No.: US 2010/0329448) teaches the method determines encrypted results of the homomorphic components from the first encrypted signal and the second encrypted signal, 
Prior art Hamilton (Pub. No.: US 2003/0081769) teaches the encryption process operates on clear data (unencrypted). A nonlinear cryptographic engine segment (ES) operates on the clear data to produce encrypted data or cipher text, see paragraph [0022]. 
Prior art Malassenet et al.  (Patent No.: US 10,289,816) teaches a system diagram 1300 illustrating an algorithm split into parallel algorithms in accordance with embodiments of the present disclosure. A source of plaintext 1302 is encrypted by a data encryption device 804 using a input encryption key 1306. The ciphertext 1308 serves as input to three encrypted obfuscated sub-algorithms, items 1310, 1312 and 1314. The input of each of these algorithm may be the full ciphertext 1308 or only a subset of the elements that constitute the ciphertext. The resulting ciphertexts are then combined into a single ciphertext 1316 that is subsequently decrypted by a data decryption operation 1318 using an output decryption key 1320. The resulting plaintext output 1322 is designed to be identical to the original plaintext algorithm, see Fig. 13, Col/ 27, Line 14-27.
Prior art Koza et al. (Patent No.: US 5,390,282) teaches Genetic algorithms can be divided into two types: linear and non-linear (see Col. 3, Line 59-60). 
However, Rane, Hamilton, Malassenet and Koza individually and in combination does not specifically disclose, teach or suggest, “dividing, at one or more computational servers, a set of computations into a subset of linear computations and a subset of non-linear computations; executing, at the homomorphic encryption (HE) enabled device, the linear computations on the encrypted data using homomorphic encryption (HE) to generate an encrypted result of the linear computations; executing, at the trusted hardware, the non-linear computations on the an unencrypted form of the encrypted data in an unencrypted domain; encrypting, at the trusted hardware, a result of the non-linear computations to generate an encrypted result of the non-linear computations; and at a recipient device, decrypting the encrypted results of the linear and non-linear computations to generate unencrypted results and merging the unencrypted results to produce an output, or merging at the homomorphic encryption (HE) enabled device or the recipient device the encrypted results of the linear and non-linear computations and decrypting the merged encrypted results at the recipient device to produce the output, wherein the output 
The limitations of the independent claims were searched, but did not result in any applicable prior art.  After further considering the amendments, each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
Dependent claims 2-10, 12-20 are also allowed for incorporating the allowable feature recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shirai et al. (Pub. No.: US 2011/0243319) - As illustrated in FIG. 6, the round operation is configured of, for example, a combination of data conversion processes which are executed in order of (1) the nonlinear conversion process (W-SUB).fwdarw.(2) the shift process (W-SHIFT).fwdarw.(3) the linear conversion process (W-MAT).fwdarw.(4) the key application operation process (W-KADD), and the round operation is repeatedly executed a plurality of times to convert input data into output data, that is, encrypted data.
CHABANNE et al. (Pub. No.: US 2018/0096248) - the learning data being homomorphically encrypted; learning in the encrypted domain, from the learning database, the parameters of a reference CNN including a non-linear layer (POLYNOMIAL) operating an at least two-degree polynomial function approximating an activation function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437